DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/US2017/058619 filed 26 October 2017 which is a continuation-in-part of application 15/337,434 (now US 10,166,298) filed 28 October 2016 which claims domestic priority to applications 61/328,244 filed 27 April 2016 and 62/247,616 filed 28 October 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to US applications 62/485,833 filed 14 April 2017, 62/485,836 filed 14 April 2017, and 62/413,319 filed 26 October 2016. The earliest identified support for the instant claims is found in application 62/413,319 therefore the instant claims have an effective filing date of 26 October 2016.

Examiner’s Note
Applicant's amendments and arguments filed 11 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 11 August 2022, it is noted that claim 12 is amended to remove language. No new claims or matter has been added.

Election/Restrictions
Applicant has previously elected the third compound in claim 37 (cationic lipid), DSPC (neutral lipid), and the Formula (VIa) of claim 82 (polymer conjugated lipid). The elected species of cationic lipid and polymer conjugated lipid appear to be free of the art (See Allowable subject matter, below) so search has been expanded to additional, non-elected species.

Status of the Claims
Claims 1, 10, 12, 16, 19, 21, 31-35, 37-40, 44, 46, 48, 69, 72-73, 76-78, 82, 84, and 89-92 are pending.
Claims 31, 33-35, 38-39, and 77 are withdrawn as being towards a non-elected species.
Claims 1, 10, 12, 16, 19, 21, 32, 37, 40, 44, 46, 48, 69, 72-73, 76, 78, 82, 84, and 89-92 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 12, 16, 69, 72-73, 76, and 90-91 stand rejected under 35 U.S.C. 102a1 as being anticipated by Martin et al. (US 2013/0064894).
The Applicant claims, in claim 1, a lipid nanoparticle comprising 1) cationic lipid (47-48%), 2) neutral lipid, 3) steroid, 4) polymer conjugated lipid, and 5) a nucleic acid encapsulated within or associated with the lipid nanoparticle. The amounts of the individual agents are limited in claims 10, 12, and 16. Claim 69 narrows the neutral lipid and claim 72 narrows the steroid to cholesterol. In claim 73 the polymer conjugated lipid is present from 1.0-2.5 mol% and in claim 76 it is a pegylated lipid. Claims 90-91 are towards a method of administering to a patient the claimed nanoparticles.
Martin teaches a nucleic acid-lipid particle comprising a) a nucleic acid, b) a cationic lipid (from about 50-60 mol%), c) a mixture of phospholipid (neutral lipid) and cholesterol (steroid) (total of about 35-45 mol%), and d) a PEG-lipid conjugate (about 5-10 mol%) [0035]. The compositions of Martin encapsulate the therapeutic agent within the lipid, so it can be at once envisaged that the composition of [0035] is formed so that the nucleic acid is encapsulated [0053]. Martin further breaks down the concentrations by stating that the phospholipid portion is present in about 5-10 mol% and the cholesterol in about 25-35 mol% [0035]. In an alternative embodiment, the phospholipid is DPPC and present in about 10 mol% and the PEG-lipid conjugate is present in about 1-3 mol% [0033]. Martin describes administering the lipid particle to a patient to treat a disease [0040]. The composition of Martin accordingly anticipates instant claims 1, 10, 12, 16, 69, 72-73, 76, and 90-91.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 15 of their remarks, that the claimed cationic lipid range from 47-48 mol percent is outside the range disclosed in Martin, which is about 50 mol% to about 60 mol%.
In response, Martin teaches the range of “about 50 mol% to about 60 mol%” wherein the term “about” is not given a special definition. The term “about” is therefore interpreted by its common meaning which is ±10%. Thus, “about 50 mol%” reads on the range of from 45-55 mol%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12, 16, 19, 21, 40, 44, 46, 48, 69, 72-73, 76, 84, and 89-92 stand rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0064894).
The Applicant claims, in claim 1, a lipid nanoparticle comprising 1) cationic lipid (47-48%), 2) neutral lipid, 3) steroid, 4) polymer conjugated lipid, and 5) a nucleic acid encapsulated within or associated with the lipid nanoparticle. The amounts of the individual agents are limited in claims 10, 12, and 16. Claims 32 and 37 narrow the species of cationic lipid. In claims 40, 44, and 46 the molar ratios of lipids in the composition is limited. Claim 69 narrows the neutral lipid and claim 72 narrows the steroid to cholesterol. In claim 73 the polymer conjugated lipid is present from 1.0-2.5 mol% and in claim 76 it is a pegylated lipid. In claims 78 and 82, the species of PEGylated lipid is narrowed. Claim 84 narrows the nucleic acid to antisense or messenger RNA and in claim 89 the composition further comprises an excipient. Claims 90-91 are towards a method of administering to a patient the claimed nanoparticles. In claim 92, a plurality of the lipid nanoparticles has a polydispersity of less than 0.12.
Martin teaches lipid-nucleic acid compositions [0003] that comprise a lipid particle that comprises one or more cationic lipids, one or more non-cationic lipids, and one or more conjugated lipids [0023]. The non-cationic lipid may comprise cholesterol, DSPC (a neutral lipid), or a mixture thereof [0024]. The non-cationic lipid may also comprise anionic lipids such as DOPG [0303]. Overall, the cationic lipid may be used in amounts ranging from 2-90 mol% [0297-0298]. In one embodiment, the cationic lipid is present in amounts of from about 50 mol% to about 85 mol% of the total lipid content, the non-cationic lipid is present from about 13-49.5 mol%, and the conjugated lipid is present from about 0.5-2 mol% [0028]. In another example, Martin teaches a nucleic acid-lipid particle comprising a) a nucleic acid, b) a cationic lipid (from about 50-60 mol%), c) a mixture of phospholipid (neutral lipid) and cholesterol (steroid) (total of about 35-45 mol%), and d) a PEG-lipid conjugate (about 5-10 mol%) [0035]. The compositions of Martin encapsulate the therapeutic agent within the lipid [0053]. Martin further breaks down the concentrations by stating that the phospholipid portion is present in about 5-10 mol% and the cholesterol in about 25-35 mol% [0035]. In an alternative embodiment, the phospholipid is DPPC and present in about 10 mol% and the PEG-lipid conjugate is present in about 1-3 mol% [0033]. In an alternative embodiment, the cholesterol is present in about 48 mol% [0033]. Regarding the nucleic acid, the acid can be any nucleic acid [0146] including antisense RNA [0146, 0150]. Martin measures the polydispersity of the 1:57 formulation, which comprises all the required agents of instant claim 1 including cationic lipid in “about 52 mol%” [0029] and finds the polydispersity to be from 0.04-0.09 depending on the choice of cationic lipid [0435]. Martin describes administering the lipid particle to a patient to treat a disease [0040]. The composition can be administered orally using various excipients [0385].
Martin does not teach the specific ratios of agents as required in the claims. Martin does not teach cationic lipids with different pKa values.
It would have been prima facie obvious to prepare a lipid composition encapsulating a nucleic acid (antisense RNA) wherein the composition comprises one or more cationic lipids (2-90 mol%), one or more non-cationic lipids including neutral DSPC, anionic DOPG, and sterol cholesterol (total of about 10-60 mol%), and PEG-conjugated lipid (0.5-10 mol%). These concentration ranges result in a possible ratio of about 1:0.96 of cationic lipid to steroid. The ratio of cationic lipid to neutral lipid (phospholipid) is about 4.9:1.0 when using 48 mol% (which is “about 50%”) cationic lipid and 9.8% phospholipid. When using about 50% cationic lipid and about 2% PEG conjugated lipid, the ratio of cationic lipid to PEG conjugated lipid is about 25:1. Since more than one cationic lipid can be used, and since it would have been obvious that different lipids would possess different pKa values, a composition with two cationic lipids each having a different pKa value would have been obvious, as required in instant claim 48. Regarding the polydispersity value, Martin teaches a desirable range is from 0.4-0.9 using their cationic lipids in a composition further comprising all the required agents of instant claim 1. The 1:57 composition comprises “about 52 mol%” of cationic lipid, which, given the ambiguity of the term “about” would render obvious values of 47-48 mol%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). Claims 1, 10, 12, 16, 19, 21, 40, 44, 46, 48, 69, 72-73, 76, 84, and 89-92 are accordingly rejected as being obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 16 of their remarks, that the claimed cationic lipid range from 47-48 mol percent is outside the range disclosed in Martin, which is about 50 mol% to about 60 mol%.
In response, Martin teaches the range of “about 50 mol% to about 60 mol%” wherein the term “about” is not given a special definition. The term “about” is therefore interpreted by its common meaning which is ±10%. Thus, “about 50 mol%” reads on the range of from 45-55 mol%.

The Applicant argues, on page 16, that Martin does not teach “a cationic lipid having an effective pKa greater than 6.0” and “from 1 to 15 mol percent of an anionic lipid.”
In response, Martin teaches that protonatable lipids according to the invention have a pKa in the range o about 4 to about 11 [0139] wherein protonatable lipids are a subset of cationic lipids [0138]. Therefore, a cationic lipid with a pKa of greater than 6.0 is taught by Martin and an obvious selection. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).

The Applicant argues, on pages 16-17 of their remarks, that the Office has used impermissible hindsight to establish obviousness. Moreover, the Applicant argues that Martin does not disclose using a first and a second lipid nanoparticle.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Regarding the selection of two lipids, this would have been obvious based on Martin. As stated above, more than one cationic lipid can be used, and since it would have been obvious that different lipids would possess different pKa values, a composition with two cationic lipids each having a different pKa value would have been obvious, as required in instant claim 48.

The Applicant argues, on pages 17-18 of their remarks, that they have demonstrated an unexpected increase in activity associated with the specific range of cationic lipid as claimed.
In response, Tables 6-8 demonstrate that a composition comprising cationic lipid in 47.5% had higher mean activity as compared to compositions with cationic lipid in just higher or just lower concentrations (from 42.5% up to 55%). These examples exemplify three different species including II-10, II-9, and I-5. The other components are DSPC (10%), cholesterol (qs), and PEGA (1.5%). There is also variation in the particle size, PDI, and encapsulation rate. That being said, the claims are not commensurate in scope with the data. The claims are broad to any cationic lipid, neutral lipid, steroid, polymer conjugated lipid, and nucleic acid in any particle size, PDI, and encapsulation rate. Moreover, it is unclear if these examples comprise a nucleic acid or not. There is a fundamental requirement that must be met before secondary considerations can carry the day. “For objective evidence of secondary considerations to be accorded substantial weight, its proponent must establish a nexus between the evidence and the merits of the claimed invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 [95 USPQ2d 1525] (Fed. Cir. 2010) (quotation omitted). Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no nexus to the merits of the claimed invention. Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 [97 USPQ2d 1673] (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”); Ormco Corp., 463 F.3d at 1312 (“[I]f the feature that creates the commercial success was known in the prior art, the success is not pertinent.”); In re Woodruff, 919 F.2d 1575, 1578 [16 USPQ2d 1934] (Fed. Cir. 1990). As such, these data are insufficient in overcoming the pending prior art rejections.

Allowable Subject Matter
Claims 32, 37, 78, and 82 require specific Markush structures of cationic lipids and PEG-conjugated lipids. There is no teaching or suggestion in the prior art to modify the cationic lipids and PEG-conjugated lipids to arrive at the claimed species. As such, claims 32, 37, 78, and 82 would be allowable if incorporated into the independent claim, individually or combined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613